21-30067-hcm Doc#47 Filed 03/11/21 Entered 03/11/21 14:37:59 Main Document Pg 1 of 3




  The relief described hereinbelow is SO ORDERED.



  Signed March 11, 2021.

                                                              __________________________________
                                                                     H. CHRISTOPHER MOTT
                                                              UNITED STATES BANKRUPTCY JUDGE
  ________________________________________________________________

                              UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF TEXAS
                                      EL PASO DIVISION

  IN RE:                              §
                                      §
  5401 MONTOYA DR. EL PASO TEXAS, §                               Case No. 21-30067-hcm
  LLC,                                §                                 Chapter 11, Subch. V
              DEBTOR,                 §
  ____________________________________§
  EL PASO NATIONAL MORTGAGE,          §
  LLC,                                §
              MOVANT,                 §
  vs.                                 §
                                      §
  5401 MONTOYA DR EL PASO TEXAS, §
  LLC,                                §
              RESPONDENT.             §

                                   ORDER GRANTING
                          EL PASO NATIONAL MORTGAGE, LLC’S
                      MOTION FOR RELIEF FROM THE AUTOMATIC STAY
                      REGARDING REAL ESTATE, 5401 MONTOYA DRIVE

              On March 10, 2021, the Court conducted a hearing on El Paso National Mortgage, LLC’s

  Motion for Relief from the Automatic Stay Regarding Real Estate, 5401 Montoya Drive, and

  Alternatively for Adequate Protection (the “Motion”). Debtor 5401 Montoya Dr. El Paso, Texas

  LLC appeared at the hearing by and through its counsel, Timothy V. Daniel, with its sole member



  1196610.3                                     Page 1 of 3
21-30067-hcm Doc#47 Filed 03/11/21 Entered 03/11/21 14:37:59 Main Document Pg 2 of 3




  Benjamin Joe Giron appearing as its representative. The secured creditor, El Paso National

  Mortgage, LLC, appeared at the hearing by and through its counsel, Robert R. Feuille, with

  William Ehrlich appearing as its representative. The Court finds that it has jurisdiction of the

  subject matter and the parties and that cause exists to grant relief from the automatic stay of 11

  U.S.C. § 362 for the reasons stated by the Court on the record at the hearing.

              IT IS, THEREFORE, ORDERED that the Motion is granted as set forth below:

              IT IS ORDERED that El Paso National Mortgage, LLC is hereby granted relief from the

  automatic stay of 11 U.S.C. § 362 to exercise its state law remedies, including but not limited to

  foreclosure, against the real property and improvements situated at 5401 Montoya Drive, El Paso,

  Texas, and more particularly described as

              Lot 24, Block 2, CLOVERDALE SUBDIVISION, an Addition to the City of El
              Paso, El Paso County, Texas, according to the Plat thereof recorded in Volume 7,
              Page 39, Plat Records of El Paso County, Texas,

  and against Debtor but only to the extent necessary for foreclosure of the said collateral, with such

  foreclosure sale to be conducted on or after May 4, 2021, and no earlier.

              IT IS FURTHER ORDERED that the relief from the automatic stay granted in this Order

  shall be effective for a period of six (6) months after the date of entry of this Order whether or not

  this case is converted or dismissed and whether or not Debtor may file a another bankruptcy case

  or bankruptcy petition under any chapter of the United States Bankruptcy Code during the said six

  (6) month period. For clarity, El Paso National Mortgage, LLC is and shall be authorized to

  proceed with foreclosure of the said collateral during the said six (6) month period in spite of any

  conversion or dismissal of this case or any new or subsequent bankruptcy petition filed by Debtor

  under any chapter of the United States Bankruptcy Code.




  1196610.3                                      Page 2 of 3
21-30067-hcm Doc#47 Filed 03/11/21 Entered 03/11/21 14:37:59 Main Document Pg 3 of 3




              IT IS FURTHER ORDERED that the 14-day post-entry stay of Bankruptcy Rule

  4001(a)(3) is hereby vacated.

                                             ###


  Submitted By:

  ROBERT R. FEUILLE
  State Bar No. 06949100
  SCOTTHULSE PC
  1100 Chase Tower
  201 E. Main
  P.O. Box 99123
  El Paso, Texas 79999-9123
  (915) 533-2493
  (915) 546-8333 Telecopier
  Attorneys for El Paso National Mortgage, LLC




  1196610.3                                Page 3 of 3
